 

Exhibit 10.62

 

FORM OF RESTRICTED STOCK AGREEMENT

 

DIRECTOR

 

Date

 

NAME

 

ADDRESS

 

AWARD OF RESTRICTED STOCK FOR DIRECTORS

 

Dear             :

 

We are pleased to confirm to you that in consideration for your services as a
non-employee member (a “Director”) of the board of directors (the “Board”) of
MBIA Inc. (the “Company”), you have been awarded              shares of the
Common Stock of MBIA Inc., par value $1.00 per share (the “Restricted Shares”)
of the Company under the Directors Restricted Stock Plan of MBIA Inc., such
award having been approved by the action of the Committee (as defined below) on
            . The Restricted Shares are subject to the restrictions described
below. This letter will confirm the following agreement between you and the
Company with respect to this award of Restricted Shares.

 

1. Restriction on Transfer. Except as provided in Section 7 or as the
Compensation and Organization Committee (the “Committee”) of the Board shall
otherwise determine, none of the Restricted Shares may be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered (the “Transfer
Restriction”) until the Transfer Restriction with respect to such Shares lapse
as determined pursuant to the following schedule or at such earlier date as such
restrictions shall otherwise lapse under the terms of this letter:

 

Restriction Lapse   Number of Shares  

Dollar Value as of [1]

[                ]

 

For purposes of this letter, the period during which the Restricted Shares
remain subject to the transfer restrictions set forth in this Section 1 shall be
called the “Restricted Period.”

 

2. Forfeiture of Restricted Stock Upon Voluntary Termination or Termination for
Cause. Except as provided in paragraph 3 below or as the Committee shall
otherwise determine, if (i) you voluntarily resign as a Director or (ii) you are
removed as a Director for cause (as determined by a majority of the board of
directors in accordance with the by-laws of the Company) prior to the end of the
Restricted Period, any Restricted Shares then still subject to the transfer
restrictions set forth in Section 1 shall be forfeited and revert back to the
Company without any payment to you.

 

Page 1 of 4

 

[1] The company does not guarantee that the value of the restricted stock will
be maintained



--------------------------------------------------------------------------------

3. Accelerated Vesting Upon Certain Events, . If your are no longer able to
serve as a Director due to (i) your death, or (ii) your long-term disability (as
determined in accordance with the Company’s applicable policies pertaining to
long-term disability) the Restricted Period shall immediately and automatically
lapse, without further action by the Company, on the date of such termination as
to any Restricted Shares then still subject to the transfer restrictions set
forth in Section 1. In addition, if (i) you are not nominated by the Company for
re-election as a Director (other than a failure to nominate you for cause, as
determined by a majority of the board of directors in accordance with the
by-laws of the Company) at any meeting of the shareholders of the Company held
for the purpose of electing directors or (ii) if you are not elected as a
Director by the shareholders of the Company at any meeting of the shareholders
of the Company held for the purpose of electing directors and for which you are
nominated for re-election as a Director, the Restricted Period shall immediately
and automatically lapse, without further action by the Company, on the date of
such shareholders meeting as to any Restricted Shares then still subject to the
transfer restrictions set forth in Section 1.

 

4. Change of Control. Notwithstanding any other provision of this letter to the
contrary, the Restricted Period shall lapse upon the occurrence of a Change in
Control. For purposes of this Agreement, a Change in Control shall mean the
occurrence of any of the following events:

 

(i) any person (within the meaning of Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), including any group (within the
meaning of Rule 13d-5(b) under the Exchange Act)), but excluding any of the
Company, any Subsidiary or any employee benefit plan sponsored or maintained by
the Company or any Subsidiary, acquires “beneficial ownership” (within the
meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined Voting Power
(as defined below) of the Company’s securities; or

 

(ii) within any 24-month period, the persons who were directors of the Company
at the beginning of such period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board or the board of directors of any
successor to the Company; provided, however, that any director elected to the
Board, or nominated for election, by a majority of the Incumbent Directors then
still in office shall be deemed to be an Incumbent Director for purposes of this
subclause (ii); or

 

(iii) upon the consummation of a merger, consolidation, share exchange,
division, sale or other disposition of all or substantially all of the assets of
the Company which has been approved by the shareholders of the Company (a
“Corporate Event”), and immediately following the consummation of which the
stockholders of the Company immediately prior to such Corporate Event do not
hold, directly or indirectly, a majority of the Voting Power of (x) in the case
of a merger or consolidation, the surviving or resulting corporation, (y) in the
case of a share exchange, the acquiring corporation or (z) in the case of a
division or a sale or other disposition of assets, each surviving, resulting or
acquiring corporation which, immediately following the relevant Corporate Event,
holds more than 25% of the consolidated assets of the Company immediately prior
to such Corporate Event; or

 

Page 2 of 4



--------------------------------------------------------------------------------

(iv) any other event occurs which the Board declares to be a Change of Control.

 

5. Rights as a Shareholder. Except for the transfer restriction, you shall have
all the rights of a stockholder with respect to your Restricted Shares,
including the right to vote the shares and to receive dividends.

 

6. Conversions and Property Distributions. In the event your Restricted Shares
are exchanged for or converted into securities other than Common Stock or in the
event that any distribution is made with respect to such Restricted Shares
either in Common Stock or in other property, the securities or other property
that you receive shall be subject to the same restrictions as apply to your
Restricted Shares.

 

7. Transfers of Restricted Stock to Family Members. Nothing in this letter
(including, without limitation, Section 1) shall preclude you from transferring
any of the Restricted Shares to any member of your immediate family, to a trust
the only beneficiaries of which are you and/or members of your immediate family
or to a partnership the sole partners of which are you and/or members of your
immediate family, provided that in each case (i) you notify the Company of the
transfer (you must sign and deliver to the Secretary of MBIA a completed
Restricted Stock Transfer Form attached as Exhibit A hereto), (ii) the
transferee must acknowledge in writing that the restrictions set forth in this
letter shall continue to apply to such shares in accordance with the terms
hereof and (iii) the Company may impose such reasonable conditions on such
transfer as it shall deem necessary or appropriate to preserve its rights under
this letter.

 

8. Withholding. As a condition of receiving a share certificate without legend,
you shall be required to comply with any applicable Federal, state or local tax
withholding requirements.

 

9. Governing Law. This Agreement shall be construed and enforced in accordance
with, and governed by, the laws of the State of New York.

 

MBIA INC. By:        

--------------------------------------------------------------------------------

     

 

Page 3 of 4



--------------------------------------------------------------------------------

EXHIBIT A

 

RESTRICTED STOCK TRANSFER FORM

 

Pursuant to the terms of the letter agreement dated March 12, 2003 pursuant to
which the undersigned was awarded restricted stock, the undersigned hereby
transfers (#)              shares of restricted stock from the restricted stock
granted on                                          to [insert name of
transferee]                                     .

 

Family member (transferee) information:

 

Relationship of transferee to the undersigned:                          
                                        
                                                                 

 

Transferee Address:                                  
                                        
                                        
                                                                  

 

                                                                               
                                        
                                                               

 

Transferee Social Security #:                               
                                        
                                        
                                                   

 

Transferee Phone #:                                 
                                        
                                        
                                                                  

 

                                                                               
                                        
                                        
                                                            

 

Date:

                                        
                                                           Signed:  
                                                                               
          

 

                                                                               
                                        
                                        
                                                            

 

The undersigned transferee acknowledges that he/she has read the restricted
stock letter Agreement and agrees to abide by its terms.

 

Transferee Signature:                                         
                    

 

Transferee Name (print):                                                        

 

Date:                                         
                                                    

 

RETURN TO THE SECRETARY OF MBIA INC.

 

Page 4 of 4